Citation Nr: 1638638	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-37 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1960 to September 1963.
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a hearing in April 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral tinnitus had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that this decision granting entitlement to service connection for bilateral tinnitus is a complete grant of the Veteran's claim and any failure in VA's duty to assist is not prejudicial.

The Veteran claimed bilateral tinnitus began in 1962 due to traumatic noise exposure in active service.  He reported no additional loud noise exposure since separation from service, with no occupational noise exposure as a loan officer and no recreational noise exposure playing tennis, volleyball, and golf.

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The May 2014 VA examination report noted a current diagnosis of bilateral tinnitus.  Accordingly, the first Shedden element is met.

With regard to an in-service incurrence, the service treatment records are absent for any complaints for or treatment of tinnitus during his period of active duty.  The Veteran's hearing at separation was recorded as normal on audiogram.  The Board notes that the Veteran is competent to attest to symptoms capable of lay observation, which includes ringing in the ears and his exposure to noise.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran was exposed to acoustic trauma as his descriptions of noise exposure are consistent with his circumstances of service.  The Veteran has consistently reported onset of tinnitus during active service or as a young adult and in-service noise exposure in basic training, at the gun range and obstacle course, and from loud manual typewriters.  In addition, the Veteran's DD Form 214 corroborates that his occupational specialty was personnel specialist and he was awarded a rifle marksmanship badge.  Accordingly, the second Shedden element has been demonstrated.

Finally, the record contains competent evidence of a nexus between the Veteran's current bilateral tinnitus and service because the Board finds his statements describing tinnitus since service are competent and credible.  As such, the Veteran's competent testimony meets the nexus criteria set forth in 38 C.F.R. § 3.303 (d) (2016), as it indicates that bilateral tinnitus began during service and has continued ever since.  The Board notes that the Court of Appeals for Veteran's Claims held that tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309 and therefore, service-connection may be granted upon competent and credible evidence of continuity of symptomatology.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  

The Board acknowledges that the May 2014 and September 2015 VA examiners did not offer positive nexus opinions regarding the Veteran's tinnitus and his active service.  However, the Board finds that the examiners' opinions hold limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  In this regard, the Board notes that the examiners did not account for the Veteran's and his wife's statements regarding onset of hearing loss and tinnitus symptoms.  Therefore, the third Shedden element has been demonstrated.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral tinnitus was incurred during his active service.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds that entitlement to service connection for bilateral tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's appeal.

The Veteran asserts that his hearing loss is due to noise exposure from marksmanship training on a rifle range and other weapons fire without hearing protection, working on loud manual typewriters, and/or treatment for mononucleosis in active service.

In April 2014, the Veteran reported that he experienced no post-service occupational noise exposure working in finance and as a loan officer after separation from service and that his recreational hobbies included tennis, volleyball, and golf.

In a May 2014 VA examination report, the Veteran reported working as a school teacher prior to service and a manager at a finance company and vice president of a bank after separation for service.  He also noted a family history of hearing loss.  The examiner noted that the Veteran's military occupation of personnel specialist and rifle marksmanship badge, with reported noise exposure on the rifle range and obstacle course and from kitchen equipment.  

The examiner diagnosed bilateral sensorineural hearing loss and opined that it was not at least as likely as not related to active service.  The examiner found the Veteran did not incur permanent hearing loss as a result of acoustic trauma in service because he had normal hearing sensitivity at separation from service and had no significant threshold shift during active service.  The examiner explained that more than a 10 decibels (dB) difference constituted a significant change.  

In September 2014, the Veteran reported that he was treated for mononucleosis in active service and that he read medical literature linking mononucleosis to the development of hearing loss.

At a June 2015 decision review officer (DRO) hearing, the Veteran reported in-service noise exposure from gunfire without hearing protection and manual typewriters.  The Veteran stated that he met his wife right after discharge from active service and that she told him he had always been hard of hearing.

A September 2015 VA medical opinion indicated review of the Veteran's claims file and opined that hearing loss was unrelated to a mononucleosis infection in service because the examiner was unaware of any relationship of complications between mononucleosis causing or aggravating hearing loss.  The examiner noted a review of current medical literature and concluded that there was no valid medical reasoning to support a nexus between the two. 
In an April 2016 hearing, the Veteran testified that he shot rifles on the firing range without hearing protection in service and that explosions went off in the bunkers he had to crawl in while he was training on obstacle courses.  He reported using manual typewriters and teletype machines in active service and that his only loud noise exposure was in active service.  The Veteran's wife testified that she had difficulty communicating with the Veteran since 1964, and that he spoke louder than normal.  The Veteran reported that he did not have a physical examination upon separation from the military because there were no medical facilities at his base and he was not given an audiological examination at separation from service.  

As the May 2014 and September 2015 examiner's opinions did not take into account the Veteran's and his wife's lay statements on the onset of his hearing loss symptoms, the May 2014 examination report and September 2015 medical opinion are inadequate for adjudicating the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that the Veteran testified to loud noise exposure during his periods of active service and that his wife reported noticing he had difficulty hearing shortly after separation from service.  He further indicated that he did not have an audiological examination at separation from service.  

Accordingly, an additional VA examination is warranted to address any additional treatment records obtained on remand and address all relevant evidence of record.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request he submit the referenced medical evidence that indicated mononucleosis caused hearing loss.

2. Obtain copies of all outstanding VA treatment records for the Veteran dated from May 2014 to the present.  All efforts to obtain these records must be documented in the claims file.

3. Thereafter, schedule the Veteran for another VA examination by the VA examiner who conducted the May 2014 VA examination (or if unavailable, another appropriate examiner) to determine the nature and etiology of his bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss began in service, were caused by service, or are otherwise related to service, to specifically include the Veteran's in-service treatment for mononucleosis in August 1961.

In making these determinations, the examiner must specifically consider and address the lay statements regarding onset of the Veteran's hearing loss symptoms, any medical evidence submitted by the Veteran on the relationship between mononucleosis and hearing loss, and his in-service and post-service noise exposure.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

A complete rationale must be provided for any opinion offered.

4. Finally, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and provide an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


